ESTATE OF R. J. MACKENZIE, BRUCE HEATHCOTE, ADMINISTRATOR, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Mackenzie v. CommissionerDocket No. 11141.United States Board of Tax Appeals8 B.T.A. 740; 1927 BTA LEXIS 2825; October 10, 1927, Promulgated 1927 BTA LEXIS 2825">*2825  On the evidence, held that the administrator of decedent's estate properly omitted certain land from gross estate in the estate-tax return.  Nat Schmulowitz, esq., for the petitioner.  A. H. Murray, Esq., for the respondent.  TRAMMELL 8 B.T.A. 740">*740  This is a proceeding for the redetermination of a deficiency in estate taxes.  The deficiency arises through the action of the Commissioner in including among the assets of the estate 640 acres of land in Kings County, California, which land was not reported in the estate-tax return.  FINDINGS OF FACT.  R. J. Mackenzie died March 1, 1923.  He was a resident of Winnipeg, Manitoba.  Bruce Heathcote was appointed ancillary administrator in California where the land in question is situated.  The decedent did not at any time own any lands in Kings County, California, but Mae E. Mackenzie, wife of decedent, owned 640 acres of land in section 33, township 24, range 23 east, Mount Diablo Base and Meridian, in Tulare County, California, having received a warranty 8 B.T.A. 740">*741  deed to the same on May 8, 1919, from Luther J. Holton and Mary Elizabeth Holton.  This was the land erroneously referred to as being1927 BTA LEXIS 2825">*2826  in Kings County, California, in the deficiency notice.  The above described land was not the property of R. J. Mackenzie and was properly omitted by the administrator in the estate-tax return.  OPINION.  TRAMMELL: The only reason why the respondent included the land set out in the findings of fact in the assets of the decedent appears to have been the fact that one Matthew O'Brien filed a claim against the decedent's estate in connection with the property.  There was no testimony as to the nature of the claim or any evidence which would indicate that R. J. Mackenzie, the decedent, had any interest whatever in the property.  The claim of O'Brien against the estate was not paid by the administrator.  The property in question was acquired by Mae E. Mackenzie by warranty deed and in the absence of evidence to show that the decedent had some interest in this property, it was properly omitted from the estate-tax return.  Judgment will be entered for the petitioner on 15 days' notice, under Rule 50.Considered by MORRIS and SMITH.